Title: From George Washington to Brigadier General Duportail, 9 April 1779
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle



Sir,
Head Quarters Middle Brook April 9th 1779

A body of troops is ordered to rendesvous at Wyoming on the Susquehanna. There will be some works to be carried on in that quarter which will require an Engineer. You will readily conceive the nature of frontier fortification and will be pleased to send a Gentlemen in your department whom you judge proper for the purpose. He had best proceed in the first instance towards Sunbury where he will receive further information and will proceed thence to join General Hand wherever he may be, who will command the troops for the present. I am with esteem Sir Yr Most Obedt servt.
